Per Curiam:
The question of the deterioration of the property while in the possession of the respondent and the damages of the appellant by reason thereof
*740should have been submitted to the jury. (Rice v. Butler, 160 N. Y. 578.) The appellant at the trial claimed that his [her] damages were $250 and there is evidence sustaining such claim. Judgment reversed on the law and facts, and new trial granted, with costs to the appellant to abide the event, unless the plaintiff stipulates to deduct $250 from the judgment, in which event the judgment is modified accordingly and as so modified unanimously affirmed, without costs.